Case 1:20-mc-00212-AJN Document 39-19 Filed 06/26/20 Page 1 of 11




                      EXHIBIT 19
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 2 of 11

         :o REUTERS                                                                                                                       ct




    WORLD NEWS

    AUGUST 12, 2019 / 11:07 AM / 10 MONTHS AGO




    Geneva prosecutors indict bi|tionaire Steinmetz in Guinea
    corruption case




    GENEVA (Reuters) - A Swiss prosecutor said on Monday he was seeking prison terms for
    Israeli billionaire Beny Steinmetz and two associates over the alleged payment of bribes linked
    to the allocation of mining licences in Guinea between 2005 and 2010.


    Geneva prosecutor Claudio Mascotto said in a statement the three were accused of "having
    promised in 2005 and then paid or had bribes paid to one of the wives of former Guinean
    President Lansana Conte" so as to have mining rights in Guinea’s Simandou region allocated to
    Beny Steinmetz Group Resources (BSGR).


    BSGR walked away from Guinea’s massive Simandou iron ore project as part of a settlement
    announced in February which ended a long-running dispute with the West African nation, the
    company and Guinea’s government said at the time.


    BSGR, which was not immediately available for comment on Monday, has always maintained it
    did nothing wrong. The two other defendants were not named in the Geneva prosecutor’s
    statement and the judge has yet to set a trial date.


    Guinea’s mines minister, Abdoulaye Magassouba, told Reuters that the government was not
    involved in trying to prosecute Steinmetz, given February’s agreement.

https://www.reuters.c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUsKCN1~21 HI   1/10
6/13/2020                                          Geneva prosecutors
                                     Case 1:20-mc-00212-AJN           indict billionaire
                                                                  Document               Steinmetz
                                                                                      39-19        in Guinea
                                                                                                 Filed       corruption case
                                                                                                         06/26/20        Page- Reuters
                                                                                                                                 3 of 11
    ADVERTISEMENT




    ’~vVe have signed specific agreements with Steinmetz and we will fully respect the terms of the
    agreement. It is not possible for a hostile action against BSGR to come from the government,"
    he said.


    Mascotto, who opened his investigation in 2013, said he was indicting the three suspects in
    Geneva, where some of the alleged $10 million in bribes had transited, for alleged corruption
    of Guinean public officials and forgery.


    ADVERTISEMENT


    Ad

      Easily refinance                       Credible® Student Loan Refi
      student loans
      Best rate guarantee~ Welt              We’re so confident in the rates you’ll find, we c.
                                             CREDIBLE.COM

                                  credible




    He is seeking prison terms of 2 to 10 years.


    The trial in a criminal court is the city’s first major international corruption case under Swiss
    federal law, sources close to the case said.


https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idU~KCN1~21 HI   2/10
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 4 of 11
    Development of Simandou - one of the world’s biggest iron deposits, containing billions of
    tonnes of high-grade ore - has been hindered by years of legal wrangling as well as the 923
    billion cost of the required infrastructure.


    Reporting and writing by Stephanie Nebehay; additional reporting by Zandi Shabalala in London, Joe
    Bavier in Johannesburg and Saliou Samb in Conakry; Editing by Michael Shields/Keith Weir/Toby Chopra

     Our Standards:         The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUSKCN1V21 HI   3/10
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 5 of 11




                                                                                                                               Video Ad by   dic~nomi




https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUSKCN1V21 HI            5/10
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           ~nd~ct b~lhona~re
                                                  Document              Ste~nmetz
                                                                     39-19        ~n Guinea
                                                                               Filed        corruption case
                                                                                        06/26/20        Page- Reuters
                                                                                                                6 of 11




https//www reuters c~m/art~c~e/us-sw~ss-gu~nea-bsr/geneva-pr~secut~rs-~nd~ct-bdh~na~re-ste~nmetz-~n-gu~nea-c~rrupt~n-case-~dUs KCN 1 V21 HI   7/10
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 7 of 11




              Apps      Newstetters      Advertise with Us        Advertising Cuidetines        Cookies      Terms of Use       Privacy




                          A[[ quotes delayed a minimum of "15 minutes. See here for a complete list of exchanges and delays.



https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUSKCN1V21 HI   9/10
6/13/2020                          Geneva prosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 8 of 11
                                                          © 2020 Reuters. A[[ Rights Reserved.




https://www.reuters.c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUsKCN1v21 HI   10/10
6/13/2020                          Geneva 3rosecutors
                     Case 1:20-mc-00212-AJN           indict billionaire
                                                  Document               Steinmetz
                                                                      39-19        in Guinea
                                                                                 Filed       corruption case
                                                                                         06/26/20        Page- Reuters
                                                                                                                 9 of 11
     PAID     PROMOTIONAL              LINKS                                                                                 Promoted by Dianomi




                                                         r


     Demand for Rapid COVID-19 Test Surges as                                  MotLey Fool Issues Rare "ALL In" Buy ALert
     New Data Support Accuracy                                                 The MotLey Fool
    Abbott




    America’s #1 Futurist Issues                      Trump rages at protesters as                      What You Need to Know
    Warning                                           George FLoyd is Laid to rest                      About the IRS Tax Extension
     Internet Reboot 2020                              Financial Times                                  From MerriLL




     Sponsored Video by        THIS IS CLE                                                                                                     X
       A great place to live, work and play.
                                                                                                                             Visit CLE




https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idU~KCN1~21 HI       4/10
6/13/2020                          Geneva prosecutors
                    Case 1:20-mc-00212-AJN            indict billionaire
                                                 Document           39-19Steinmetz in Guinea
                                                                                Filed        corruption case
                                                                                        06/26/20        Page - Reuters
                                                                                                                10 of 11
     MORE      FROM       REUTERS




     Itaty, Germany, France and Nethertands sign contract                      Beijing whotesate market temporarity shut after new
    with...                                                                    coronavirus...
    "13 Jun                                                                    "13 Jun




     Facebook fires emptoyee who                      Young U.S. men having a tot tess                  Mayor urges peopte to avoid
     protested its inaction on Trump                  sex in the 21st century, study                    centrat London ahead of protests
    tweets                                            shows                                             "13 Jun

    "12 Jun                                           "12 Jun




https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idU~KCN1~21 HI   6/10
6/13/2020                          Geneva prosecutors
                    Case 1:20-mc-00212-AJN            indict billionaire
                                                 Document           39-19Steinmetz in Guinea
                                                                                Filed        corruption case
                                                                                        06/26/20        Page - Reuters
                                                                                                                11 of 11
     MORE      FROM       REUTERS




    China finatizes new IPO rutes for Shenzhen’s ChiNext                        Ukraine atteges $5 mittion bribe over Burisma, no
    startup board                                                               Biden [ink
    "13 Jun                                                                    "13 Jun




    Widespread mask-wearing coutd                      Minneapotis City Counci[ resotves                Anima[ baby boom at Patestinian
     prevent COVID-19 second waves:                   to reptace potice with                            zoo after peopte disappear
    study                                             community-...                                     "12 Jun

    "10 Jun                                           ]2Jun




https://www~reuters~c~m/artic~e/us-swiss-guinea-bsr/geneva-pr~secut~rs-indict-bi~~i~naire-steinmetz-in-guinea-c~rrupti~n-case-idUSKCN1V21 HI   8/10
